Citation Nr: 1144870	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-47 229	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for sleep apnea.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for hiatal hernia with acid reflux, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis.  

4.  Entitlement to service connection for claimed sleep apnea.  

5.  Entitlement to service connection for a claimed hiatal hernia with acid reflux, claimed as secondary to the service-connected PTSD.  

6.  Entitlement to service connection for claimed arthritis.  

7.  Entitlement to service connection for a claimed heart disorder.  

8.  Entitlement to service connection for a claimed prostate disorder.  

9.  Entitlement to service connection for a claimed right hand disorder.  

10.  Entitlement to service connection for claimed anemia.  

11.  Entitlement to service connection for a claimed residual scar, right eye.  

12.  Entitlement to service connection for claimed peripheral neuropathy of the upper extremities, to included as secondary to the service-connected type II diabetes mellitus.  

13.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities, to include as secondary to the service-connected type II diabetes mellitus.  

14.  Entitlement to service connection for claimed erectile dysfunction, to include as secondary to the service-connected type II diabetes mellitus.  

15.  Entitlement to service connection for a claimed skin disorder, to include as secondary to the service-connected type II diabetes mellitus.  

16.  Entitlement to an initial rating in excess of 30 percent for the service-connected PTSD.  

17.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969, and had additional service in the Reserve and National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in January 2011.  

Of preliminary importance, the claims of service connection for sleep apnea; hiatal hernia with acid reflux, claimed as secondary to the service-connected PTSD; and for arthritis had been previously denied in an unappealed rating decision dated in July 2008.  

The most recent petition to reopen these claims was received by VA in March 2009.  Although the RO adjudicated these claims on the merits in the April 2010 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized these issues in the manner set forth on the title page.  

Further, because the claim for a higher rating for the service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The reopened claims of service connection for sleep apnea; hiatal hernia with acid reflux, claimed as secondary to the service-connected PTSD; and arthritis and the claims of service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected type II diabetes mellitus; peripheral neuropathy of the lower extremities, as secondary to the service-connected type II diabetes mellitus; erectile dysfunction, as secondary to the service-connected type II diabetes mellitus; and a skin disorder, as secondary to the service-connected type II diabetes mellitus as well as the claim for an increased rating for the service-connected PTSD, to include entitlement to a TDIU rating, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

(The issues of service connection for the claimed residuals of a neck injury, a claimed bilateral hearing loss, and claimed tinnitus are addressed in a separate decision of the same date.)  


FINDINGS OF FACT

1.  A July 2008 rating decision denied the Veteran's claims of service connection for sleep apnea, hiatal hernia with acid reflux as secondary to the service-connected PTSD and arthritis; he was notified in writing of the RO's determination and apprised of his appellate rights, but did file a timely appeal.  

2.  The evidence submitted since the RO's July 2008 rating decision is neither cumulative nor redundant of the evidence of record at the time of the prior denial and relates to previously unestablished facts necessary to substantiate the claims of service connection for sleep apnea, for a hiatal hernia with acid reflux, to included as secondary to the service-connected PTSD and for arthritis.  

3.  In January 2011, prior to the promulgation of a decision, the Veteran stated his intent to withdraw the claim of service connection for a heart disorder from his current appeal.  

4.  In January 2011, prior to the promulgation of a decision, the Veteran stated his intent to withdraw the claim of service connection for a prostate disorder from his current appeal.  

5.  In January 2011, prior to the promulgation of a decision, the Veteran stated his intent to withdraw the claim of service connection for a right hand disorder from his current appeal.  

6.  In January 2011, prior to the promulgation of a decision, the Veteran stated his intent to withdraw the claim of service connection for anemia from his current appeal.  

7.  In January 2011, prior to the promulgation of a decision, the Veteran stated his intent to withdraw the claim of service connection for a residual scar, right eye from his current appeal.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for sleep apnea, for hiatal hernia with acid reflux as secondary to the service-connected PTSD, and for arthritis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  

2.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the claim of service connection for a heart disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  

3.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the claim of service connection for a prostate disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  

4.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the claim of service connection for a right hand disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  

5.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the claim of service connection for anemia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  

6.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the claim of service connection for a residual scar, right eye have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Veterans Claims Assistance Act (VCAA) 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis 

As noted, in a rating decision in July 2008, the RO denied the Veteran's claims of service connection for sleep apnea, for hiatal hernia with acid reflux as secondary to the service-connected PTSD, and for arthritis.  He was notified in writing of this action and apprised of his appellate rights.  However he did not file a Notice of Disagreement in a timely manner.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's July 2008 rating action included the Veteran's service treatment records, his VA and private treatment records, and his lay statements.  

In March 2009, the Veteran applied to reopen these claims of service connection.  The evidence added to the record since the July 2008 RO rating decision includes VA and private treatment records, and VA examination reports.  

In addition to new medical evidence, this added material includes lay statements in support of these claims by the Veteran, to include hearing testimony, along with written statements from the Veteran, his spouse, and former service members.  

Based on a review of the record, the Board finds that this added evidence provides a more complete picture of the circumstances surrounding the origins of these claimed disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998) and, as such, constitutes new and material evidence.  

Specifically, the VA and private treatment records, and VA examination reports, along with the Veteran's, his spouse's, his representative's, and the former service members' written statements and hearing testimony are new, in that they are evidence that had not been considered by the RO at the time of the July 2008 rating decision.  

They are also material, in that they relate to previously unestablished facts that tend to support these claims.  Therefore, as it is new and material, these claims are deemed to be reopened.  
 

Withdrawn Appeals

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  

In his January 2011 hearing, the Veteran stated his intent to withdraw the claims of service connection for a heart disorder, a prostate disorder, a right hand disorder, anemia, and the residuals of a scar, right eye from his current appeal.  

As the Veteran has expressed his clear intention to withdraw these matters, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, as the Board does not have jurisdiction to review these matters, these appeals must be dismissed.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for sleep apnea, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for hiatal hernia with acid reflux as secondary to the service-connected PTSD, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for arthritis, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

The appeal of the claim of service connection for a heart disorder is dismissed.  

The appeal of the claim of service connection for a prostate disorder is dismissed.  

The appeal of the claim of service connection for a right hand disorder is dismissed.  

The appeal of the claim of service connection for anemia is dismissed.  

The appeal of the claim of service connection for the residuals of a scar, right eye is dismissed.  


REMAND

The Veteran asserts that his current sleep apnea and arthritis are directly related to the duties performed during his period of active service.  Further, he asserts that his hiatal hernia with acid reflux is the result of his service-connected PTSD.  

Moreover, he asserts having current peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and a skin disorder as the result of his service-connected type II diabetes mellitus.  Finally, the Veteran contends that he is entitled to a higher initial rating for the service-connected PTSD under 38 C.F.R. § 4.130, including Diagnostic Code (DC) 9411.  

Unfortunately, the Board finds that the evidence currently of record is insufficient to decide these matters.  

With respect to the claims of service connection, the Board notes that the service treatment records, including those from the National Guard, show findings of and treatment for arthritis or rheumatism, pain in the elbow, swollen or painful joints, ear, nose or throat trouble, urethral discharge, a possible gastric ulcer, peptic ulcer symptoms, and a history of ulcers.  

Notably, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, lists his Military Occupational Specialty as Morgue Man.  

In his January 2011 hearing testimony, the Veteran testified about his snoring in service and difficulty sleeping.  He also testified about developing a hiatal hernia while on active duty in the National Guard while stationed in Miami, during Hurricane Andrew and his belief that the hernia and associated acid reflux were due to the stress from service at that time.  

The Veteran denied experiencing arthritis in service, but endorsed current symptoms of arthritis in his neck.  He testified that he could not pinpoint when he first started having neurological problems with his extremities, but noted having symptoms of peripheral neuropathy in his lower extremities since he was diagnosed with diabetes and experiencing symptoms in his upper extremities after having problems in his neck.  

The Veteran also testified that he experienced erectile dysfunction and a rash on his legs that he believed were related to medications he was taking to treat his diabetes.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 469 (1994).  

The private and VA treatment records generally confirm diagnoses of and ongoing treatment for sleep apnea, hiatal hernia and gastroesophageal reflux disease, arthritis, erectile dysfunction, a skin disorder, and a nerve disorder the extremities.  

Notably, in September 1997, the Veteran received treatment from a private practitioner for recurrent peptic ulcer disease, and was diagnosed with chronic superficial gastritis, rule out Helicobacter pylori gastritis, and with hiatal hernia.  

In November 1999, the Veteran was again treated by a private practitioner for recurrent gastroesophageal reflux and a previous history of Helicobacter pylori gastritis.  Here, he was diagnosed with chronic superficial gastritis, rule out Helicobacter pylori gastritis, and with a small hiatal hernia.  

In August 2001, a private physician diagnosed the Veteran with moderate sleep apnea.  In April 2004, the Veteran was treated at a private hospital for very severe obstructive sleep apnea with severe oxygen saturation, worse in the supine position.  

A September 2005 VA treatment record shows a diagnosis of sleep apnea.  A November 2005 private treatment record shows the Veteran reported experiencing a skin disease.  

In June 2006, a VA practitioner diagnosed the Veteran with gastroesophageal reflux disease.  A March 2007 VA treatment record shows a reported history of sleep apnea for which the Veteran uses a continuous positive airway pressure (CPAP) machine.  In September 2007 the Veteran underwent a soft tissue, right wrist cyst excision.  

A January 2008 private treatment record reflects esophagogastroduodenoscopy findings of small hiatal hernia, and presbyesophagus.  An April 2008 private treatment record shows findings of tingling in the left elbow down into the left 2nd, 3rd, 4th, and 5th fingers for 3 to 4 days with no known injury and indicates a diagnosis of bursitis and neuritis of the left elbow.  

A VA diagnostic test follow-up report shows findings of arthritis throughout most of the cervical spine.  A private treatment record, dated in March 2009, reveals a history of right carpal tunnel syndrome, to include numbness.  

A July 2009 VA psychiatric treatment note shows that the Veteran complained of anxiety that had been manifested by an upset stomach and diarrhea.  A November 2009 private treatment record indicates complaints of heart burn.  

In a May 2010 private treatment record, the Veteran reported having a decreased sex drive.  

The statements received from former service members who served with the Veteran reflect observations of him being treated for an ulcer disorder in service during Hurricane Andrew.  Additionally, his spouse has submitted written statements to corroborate his reports of experiencing sleep apnea, erectile dysfunction, ulcers and arthritis since service and having an increase in his PTSD symptoms.  

Notably the Veteran has not undergone VA examination to determine the nature and likely etiology of his claimed sleep apnea, hiatal hernia or arthritis.  

Significantly, a VA diabetes mellitus examination report, dated in January 2010, shows that the Veteran denied having symptoms of peripheral neuropathy, diabetic nephropathy, a skin disorder or a gastrointestinal disorder.  

The examiner opined that the type II diabetes mellitus was secondary to herbicide exposure in service.  Further, the examiner concluded that the Veteran's hypertension with microalbuminuria had its onset post-diabetes and that it was at least as likely as not caused by or the result of his type II diabetes mellitus.  The examiner diagnosed the Veteran with erectile dysfunction, but observed that skin, extremities, and neurologic examinations were all normal.  

The examiner opined that erectile dysfunction was not a complication of diabetes as its onset had occurred before diabetes mellitus was diagnosed.  The examiner concluded that the diabetes mellitus was well controlled and that the Veteran's erectile dysfunction was most likely related to his medication.  However, the examiner failed to note if the medication that caused his erectile dysfunction was being taken to treat his service-connected diabetes mellitus or PTSD.  

The examiner noted "no peripheral neuropathy found," but gave the date of onset as being December 2009 and classified it as being "subacute."  The examiner noted the Veteran experienced episodic pain in the lateral thigh and knee, intermittent with remission.  

However, the examiner provided a diagnosis of "no peripheral neuropathy found [and], no nerve dysfunction."  The examiner noted that there was no medical documentation of peripheral neuropathy in records dated from 2005 to 2009, including normal biannual monofilament foot examinations, and opined that the Veteran did not give a credible history of peripheral neuropathy.  

The examiner indicated that the Veteran's diabetes mellitus was well controlled, and that the examination was completely normal with no evidence of peripheral neuropathy.  

The Board finds the probative value of this opinion to be lacking in several respects, as a notation was made in the report that the private medical records were not reviewed.  

Moreover, the examiner's statements and findings in the report were inconsistent, and no underlying rationale or explanation for the opinion regarding the etiology of the diagnosed erectile dysfunction was provided, nor was an explanation given for why the examiner found the Veteran's reported history of peripheral neuropathy not to be credible.  

As such, the opinion is of limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the opinion); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report).  

Because considerable questions remain regarding the cause of the Veteran's diagnosed erectile dysfunction and the Veteran recently reported experiencing symptoms of current bilateral peripheral neuropathy of the upper and lower extremities and a skin disorder, more current examinations should be conducted to obtain competent opinions.  

Further, given the Veteran's and his spouse's assertions, and lay statements from former service members, along with the evidence showing post-service treatment for his claimed sleep apnea, hiatal hernia, arthritis, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and skin disorder, and considering that the Veteran has yet to undergo VA examinations to specifically address his claimed sleep apnea, hiatal hernia, and arthritis, the Board finds that various VA examinations are warranted to properly adjudicate these claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, with respect to the service-connected PTSD, at his January 2011 hearing, the Veteran testified that his PTSD had worsened since the most recent examination was conducted in February 2010.  

As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Thus, the Board has no discretion and must remand this claim.  

Prior to arranging for the Veteran to undergo any examinations, the VA should obtain and associate with the claims file all outstanding VA medical records.  During his hearing, the Veteran reported undergoing treatment at the Manatee County Community Based Outpatient Clinic (CBOC), at the Bay Pines VA Medical Center (VAMC), at the Ellenton VAMC, and at the Sarasota Vet Center, yet the most recent records from this facility are dated until 2009.  As such, the RO should seek to obtain any treatment records from 2009 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, during his hearing, the Veteran reported undergoing private treatment from "Ellison Outlet Clinic" and from a "Dr. Murphy."  A review of the claims file shows that these records remain outstanding.  As such, an attempt should be made to retrieve these records and associate them with the claims file.  

In addition, during the hearing, the Veteran testified that he is currently in receipt of benefits from the Social Security Administration (SSA).  When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no evidence of VA having made efforts to obtain these records.  

As a final matter, the Board notes under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a TDIU rating.  

In this case, the Board notes that, during his January 2011 hearing, the Veteran testified that he was currently unemployed and was "on disability," and that the record indicated that he wished to return to work.  Thus, the Board finds that the evidence of record raises the issue of whether the Veteran is claiming that he unemployable due to his service-connected disabilities.  See Rice v. Shinseki, supra.  

Moreover, in TDIU claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

In light of the unresolved issues of service connection for a number of claimed disorders, which might impact on the Veteran's combined rating evaluation, the Board finds that it is necessary to obtain an examination regarding his employability.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested hereinabove, the RO should undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all outstanding medical records dated to the present, to specifically include all outstanding VA medical records from the Manatee CBOC, the Bay Pines VAMC, the Ellenton VAMC, and the Sarasota Vet Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain copies of any outstanding records dealing with treatment of the service-connected PTSD, to include the treatment records from the "Ellison Outlet Clinic" and from a "Dr. Murphy."  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all identified records that are not already on file.  All records and/or responses received should be associated with the claims file.  

3.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  Copies of all records and/or responses received should be associated with the claims file.  

4.  After all development described above is completed, the RO should then schedule the Veteran for an examination to determine the nature and likely etiology of his claimed sleep apnea.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current sleep apnea had its clinical onset during service, given the lay assertions presented in support of the claim.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.  

5.  The RO should then schedule the Veteran for an examination to determine the nature and likely etiology of his claimed arthritis.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by arthritis is due to an injury or other event or incident of the Veteran's period of active service.  

A report of the examination should be prepared and associated with the claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.  

6.  The RO should also schedule the Veteran for an examination to determine the nature and likely etiology of the claimed hiatal hernia with gastroesophageal reflux disease.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current hiatal hernia with gastroesophageal reflux disease is due to an injury or other event or incident of any period of service or otherwise was caused or aggravated by a service-connected disability, specifically to include PTSD.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.  

7.  The RO should then schedule the Veteran for an examination to determine the nature and likely etiology of his claimed peripheral neuropathy of the upper and lower extremities, erectile dysfunction and skin disorder.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the entire record, the examiner should  opine as to whether any current peripheral neuropathy of the upper or lower extremities, erectile dysfunction or skin disease is due to the exposure to Agent Orange or other event of the Veteran's period of active service or otherwise was caused or aggravated by a service-connected Type II diabetes mellitus.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.  

8.  Finally, the RO should schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available for the examiner to review.  All indicated studies should be performed, and all findings should be reported in detail.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail. 

Specific information is needed to assess the severity of the disability.  The examiner should assign a GAF score, the Veteran's social and occupational functionality should be evaluated, and the examination report should include a detailed account of all psychopathology found to be present.  

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion(s) cannot be made without resort to speculation.  

9.  After completing all indicated development, the RO should readjudicate these claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


